Citation Nr: 0524358	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  00-04 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat



INTRODUCTION

The veteran had active military service from April 1974 to 
July 1985.

This case arises comes to the Board of Veterans' Appeals 
(Board) from a decision rendered by the aforementioned RO and 
was remanded in August 2003.



FINDING OF FACT

The veteran's current bilateral hearing loss was present in 
service.   


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
provides an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  Since the Board 
is granting the benefit sought on appeal, a discussion of 
VA's compliance with the requirements of the VCAA is not 
necessary.  

The veteran essentially claims that he has bilateral hearing 
loss (worse in the right ear) due to noise from missile 
launchings and exposure to pressure during submarine 
training. 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Sensorineural hearing loss may 
be presumed to have been incurred in service if shown to have 
manifested to a compensable degree within one year after the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385. 

The facts of this case may be briefly stated.  Audiology test 
results at the veteran's entrance examination in April 1974 
did not reflect impaired hearing as defined by 38 C.F.R. 
§ 3.385.  On a number of occasions during service, however, 
(e.g. in 1976, 1981, and 1983) audiology tests showed pure 
tone thresholds of 40 decibels at 3000 Hz.  The veteran 
apparently was not examined in connection with his service 
discharge, but he was examined for VA purposes shortly 
thereafter, (in September 1985), in connection with his 
original claim for service connection.  At that time, 
moderate sensorineural hearing loss was diagnosed in the 
right ear at 6000 Hz, and mild to moderate sensorineural loss 
above 3000 Hz was diagnosed in the left ear.  Significantly, 
however, the specific pure tone thresholds at the frequencies 
at which disability is determined for VA purposes were not 
demonstrated, and his application for benefits was denied.  

The veteran did not attempt to reopen his claim until 1998, 
which claim is the subject of this appeal.  In connection 
with this claim, the veteran was examined for VA purposes in 
1999 and in February and June 2004.  On each occasion, the 
veteran was diagnosed to have bilateral hearing loss as 
defined under 38 C.F.R. § 3.385.  No opinion was expressed as 
to the cause of this following the 1999 evaluation, and in 
February 2004, the examiner simply opined that it was 
"certainly consistent with some noise exposure" but did not 
specifically address any link with military service.  

The June 2004 examiner, cited the veteran's history as 
outlined above, and concluded as follows:

As you can see, there was a slight hearing loss 
when he entered the military in 1974 in the left 
ear.  This continued to progress with time.  He 
also stated that he wore hearing protection while 
around noise while in the military and denied much 
further noise exposure.  Therefore, I feel that it 
is not at least as likely as not that his hearing 
loss [is ] . . . due to military noise exposure.  

Although the ultimate conclusion by this examiner is couched 
in terms adverse to the veteran's claim, it actually only 
addresses one theory of how the veteran's current hearing 
loss developed; i.e., noise exposure.  It does not address 
any other theories of etiology, and in fact, it actually 
supports the claim for service connection by concluding that 
while hearing loss was present at entrance into service, it 
was aggravated ("progress[ed] with time) thereafter.  This 
conclusion comports with the facts of the case, which 
essentially show a diminution in hearing acuity through 
service, (albeit not all consistently at a level for it to be 
a disability for VA purposes) a diagnosis of bilateral 
sensorineural hearing loss the month following separation 
from service (but again not quite at a level of disability 
for VA purposes), and subsequent diminution in hearing acuity 
up to the present time, when the veteran's hearing loss 
clearly meets the criteria for disability under 38 C.F.R. 
§ 3.385.  On these facts, the Board considers the evidence 
sufficient to conclude the veteran's current hearing loss is 
linked to his military service.  


ORDER

Service connection for bilateral hearing loss is granted.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


